NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3437-18T4

CORES & ASSOCIATES, LLC,

          Plaintiff-Respondent,

v.

ROBERT ORLOWSKI,

     Defendant-Appellant.
_______________________________

                    Argued December 4, 2019 – Decided January 24, 2020

                    Before Judges Koblitz, Whipple and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. DC-018969-18.

                    Robert Orlowski, appellant, argued the cause pro se.

                    Cores & Associates LLC, respondent pro se (Amy Sara
                    Cores, on the brief).

PER CURIAM
      Defendant Robert Orlowski appeals from the February 27, 2019 order of

the Special Civil Part awarding plaintiff $13,931.63 after a bench trial. Having

reviewed the record, we affirm.

      Plaintiff1 is a law firm that represented defendant in an appeal after

defendant executed a retainer agreement on April 14, 2018.           The retainer

agreement was signed by Amy Sara Cores and defendant, and the firm

performed legal services including filing an appellate brief.

      In October 2018, defendant sent plaintiff an email refusing to pay a

monthly invoice. Defendant asked plaintiff to "stop sending fraudulent invoices.

I expect [a] full refund and detailed report about fraudulent activities in my case

sent to [the] [Federal Bureau of Investigation] . . . as soon as possible. I would

like to remind [you] that your office failed to represent me in [ an] ethical way."

Defendant also stated he did not receive a copy of a "fixed appeal filed in

[a]ppellate [c]ourt by someone in my name without my knowledge and

authorization." Defendant further asked for a short meeting of fifteen minutes

maximum.




1
   Defendant retained Cores and Associates, LLC and Amy Sara Cores is its
principal. We refer to both the firm and Ms. Cores as plaintiff.
                                                                           A-3437-18T4
                                        2
      In response, plaintiff sent defendant a letter acknowledging receipt of his

email, stating the office had made "multiple attempts to contact" defendant by

calling, writing, and emailing him, but had gotten no response.           Plaintiff

confirmed her office had filed an appellate brief, asserting it was "common that

the client does not review this document before it is filed. However, we needed

to meet a court[-]imposed deadline and you were not communicating with this

office." Included in the correspondence was a substitution of attorney defendant

could sign if he was unhappy with their services, but the letter advised him he

still owed a balance on his account. The letter indicated that "there will be no

appointment scheduled with this office until the bill is paid in full."

      The initial retainer for the appeal was $2000, transferred from a residual

retainer held by the firm. The retainer agreement listed the hourly rates for each

attorney and paralegal and outlined other items and charges for which defendant

would be responsible. The retainer agreement also advised "[c]lients have the

right to have the fee arrangement fully and completely explained prior to

entering into any agreement for services."

      Plaintiff sent defendant itemized bills on the fifteenth of every month from

May 2018 through November 2018. The initial retainer was depleted, and a




                                                                           A-3437-18T4
                                         3
balance became outstanding beginning with the July invoice, where $ 3,282.38

was due. By November, there was a balance due of $17,951.98.

      On October 22, 2018, plaintiff sent defendant a "2[0A]" letter, which is

required to be sent before a lawyer initiates a lawsuit for outstanding fees in

accordance with Rule 1:20A-6. The 20A letter notified defendant of his balance

due of $17,143.39, and that if it were not paid in full within thirty days, plaintiff

would "commence court proceedings to collect the fees due to our firm." The

letter further stated

             [i]f you dispute the amount of your bill, you have the
             right to a hearing by the District Fee Arbitration
             Committee. . . . If you wish to exercise this option, you
             must promptly contact Michael Sprague, Esq.,
             Secretary of the District Fee Arbitration Committee of
             Bergen County, [twenty-five] Main Street, Court Plaza,
             North, [Second] Floor, Hackensack, NJ 07601,
             (201)342-0808, whereby you will receive instructions
             on how to obtain an Attorney Fee Arbitration Request
             Form. If that form is not filed within thirty [] days of
             receipt of this letter, you will forfeit your right to a fee
             arbitration hearing.

             [(emphasis added).]

      Defendant and plaintiff executed the substitution of attorney, which was

filed on November 19, 2018, thereafter plaintiff filed a complaint in the Special

Civil Part seeking $15,000 out of the $17,951.98 which plaintiff argued

defendant owed for legal services. On January 10, 2019, plaintiff moved for

                                                                             A-3437-18T4
                                          4
default judgment which was granted, but defendant filed an answer that same

day asserting the bill was paid, the claim or the amount of the claim was unfair,

the services were not received and were defective, and that plaintiff did n ot file

the lawsuit in the proper place. The default judgment as to the appellate fees

was vacated on January 15, 2019, and defendant was permitted to file his

answer.

      On February 5, 2019, defendant submitted an Office of Attorney Ethics

Attorney Fee Arbitration Request form, requesting to waive his right to present

the matter to the court and instead submit his case to arbitration. Robert Saxton,

Secretary for District Fee Arbitration for Monmouth County, faxed a notice to

plaintiff that defendant had requested arbitration on February 11, 2019. In a

letter dated February 13, 2019, plaintiff notified Saxton she filed the lawsuit

against defendant on November 29, 2018, defendant had filed an answer on

January 10, 2019, trial was scheduled for February 27, 2019, and therefore,

defendant could not now seek to have this matter moved to Fee Arbitration.

      On February 13, 2019, Saxton sent a letter to defendant declining

jurisdiction, as defendant was "out of time to file and therefore los[t] the right

to file." In a February 24, 2019, letter to Saxton, defendant raised specific

objections, but the matter was not arbitrated by the committee.


                                                                           A-3437-18T4
                                        5
         The matter was tried on February 27, 2019. At the beginning of trial,

defendant stated "I just realized that [the trial judge] is in two situations, in a

family court and here in civil court, and . . . it may present a conflict of interest."

The trial judge rejected the assertion that he was biased and proceeded with the

trial.

         Plaintiff produced the retainer agreement and the monthly bills sent to

defendant from May 2018 through November 2018 as well as the October 22

Rule 1:20A-6 letter sent to defendant. When asked by defendant if she gave him

a price for her services and a list of what she was going to do for him, plaintiff

answered that she did provide the price for the services – the prices and hourly

rate – but that she did not provide a list of "specific services."

         Defendant then testified and produced the February 24, 2019, letter he

wrote to Saxton, arguing Rule 1:20A-6 required plaintiff to give defendant the

name and contact information of the secretary in the district where plaintiff's

office was located. However, the trial judge disagreed, stating plaintiff was

required to give the contact information of the district where the secretary

maintains an office. Defendant argued plaintiff gave him the wrong name and

contact information, rendering the arbitration notice "defective," but the trial

judge rejected that argument. Defendant then produced credit card bills, which


                                                                               A-3437-18T4
                                          6
had charges to plaintiff on May 29, for $1,068.37, and July 2, for $3,830.61.

While plaintiff was able to locate her bill to defendant containing a credit for

$3,830.61, she was unable to locate a credit for $1,068.37 and conceded the trial

judge should take off that charge from the amount she was seeking from

defendant.

      The trial judge found the retainer agreement reflected the initial retainer

of $2000; described the primary attorney and her responsibilities; addressed the

hourly rates of plaintiff, other associates, and paralegals; stated that the client

would be charged at the hourly rates plus costs and disbursements; and that the

firm would provide monthly invoices for all legal fees. The trial judge also

found the retainer agreement to be consistent with plaintiff's testimony that she

received $2000, defendant received credit for that, and plaintiff billed defendant

monthly from the moment she was retained, with the last bill on November 15,

for $17,951.88.

      The trial judge further found plaintiff sent the Rule 1:20A-6 letter by

regular mail, certified mail, and email. The trial judge found delivery by

certified mail was consistent with the court rule and was done before the

complaint was filed. The trial judge also found that plaintiff did not err in giving

defendant the arbitration fee committee contact information in Bergen County,


                                                                            A-3437-18T4
                                         7
rather than the county in which she practices, but even if she did, a minor

deficiency

             will not defeat this type of case, even if [plaintiff] was
             wrong, and I find she was not. I find it's the district
             committee of the attorney where the fee arbitration is
             filed, . . . [b]ut if [defendant] received the letter and had
             an objection either on jurisdictional grounds [or] on
             anything, that should have been done within the [thirty]
             days.

The trial judge noted there was no testimony before him from defendant that he

never received the initial fee arbitration committee letter, no testimony he did

not have an attorney/client relationship with plaintiff, no testimony that the

signature on the retainer agreement was not his, or that plaintiff did not perform

the work that is the subject matter of the invoices.

      As to defendant's dispute regarding billing, the trial judge found since

plaintiff could not locate and produce a credit for defendant's charge of

$1,068.37, he credited defendant that amount. Although plaintiff's total bill was

$17,958.98, and a credit of $1,068.37 would bring that to $16,883.61, the trial

judge noted that plaintiff brought her complaint in the Special Civil Part, which

limits damages to $15,000, and took the $1,068.37 off $15,000 instead for a total

due $13,931.63. The trial judge also added court costs to the judgment. This

appeal followed.


                                                                             A-3437-18T4
                                          8
      When we review a trial judge's decision in a non-jury trial, "we give

deference to the trial court that heard the witnesses, sifted the competing

evidence, and made reasoned conclusions." Griepenburg v. Twp. of Ocean, 220
N.J. 239, 254 (2015). See also Rova Farms Resort v. Inv'rs Ins. Co., 65 N.J.
474, 483-84 (1974). We "should 'not disturb the factual findings and legal

conclusions of the trial judge' unless convinced that those findings and

conclusions were 'so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice.'" Ibid. (quoting Rova Farms, 65 N.J. at 484). However, we review

conclusions of law de novo. See Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).

      Defendant argues it was "proven at trial" that plaintiff "put forth

fraudulent information and was unable to account for how the billing was

contrived" and therefore she had "unclean hands" and was not entitled to relief

from the court. Based on our review of the record, we disagree.

      The trial judge rejected the testimony he did not consider accurate and

accepted the testimony that matched the invoices.       Indeed, the trial judge

rejected plaintiff's claim that she credited the $1,068.37 as it was not

substantiated. There is ample evidence in the record to support the trial judge's


                                                                         A-3437-18T4
                                       9
finding that plaintiff's testimony regarding the retainer agreement, the invoices,

and the other credit was credible, as it was consistent with the invoices and

retainer agreement produced at trial. Therefore, there is no reason to disturb the

trial judge's findings on these grounds.

      We reject defendant's additional arguments about fraud as defendant did

not raise this issue before the trial judge, and it is not jurisdictional in nature nor

does it substantially implicate the public interest. Zaman v. Felton, 219 N.J.
199, 226-27 (2014); Alloway v. Gen. Marine Indus., L.P., 149 N.J. 620, 643

(1997); Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973); see also State

v. Robinson, 200 N.J. 1, 20 (2009) (reiterating the principle of not considering

an issue raised for the first time on appeal absent an exception). Even if he had

raised this argument, as the trial judge noted, defendant produced no evidence

that plaintiff did not perform the work that is the subject matter of the invoices.

The invoices were itemized, with each line showing the date of the billable task,

who performed the billable task, how much time was spent on the billable task,

and the total due for that task. Defendant did not dispute any of these tasks

specifically or allege plaintiff did not perform any of that work. Rule 1.5(b) of

the New Jersey Rules of Professional Conduct (RPC) states "[w]hen the lawyer

has not regularly represented the client, the basis or rate of the fee shall be


                                                                               A-3437-18T4
                                         10
communicated in writing to the client before or within a reasonable time after

commencing the representation." A lawyer is to "disclose to a client the basis

upon which the client is to be billed for both professional time and any other

charges." Alpert, Goldberg, Butler, Norton & Weiss, P.C. v. Quinn, 410 N.J.

Super. 510, 530-31 (App. Div. 2009) (citing ABA Comm. on Ethics and Prof'l

Responsibility, Formal Op. 93-379 (1993)). The lawyer "must disclose all

charges for which the client will be financially responsible." Id. at 531 (quoting

Michels, N.J. Attorney Ethics § 33:4-1 (2009)).

      Here, the retainer sets out the hourly rates and legal charges for which

defendant would be responsible, such as court appearances, research,

correspondence, preparing legal documents, and telephone calls, among other

things. The retainer agreement also sets forth a myriad of other non -legal-

service charges for which defendant was responsible, including filing fees,

service fees, photocopying fees, postage, long distance calls, messenger service,

transcripts, internet research, witness fees, expert fees, private investigation

services, CDs, and thumb drives, among other things. The retainer agreement

complied with the requirement under RPC 1.5(b) in that it notified defendant of

the basis on which he would be billed for both professional time and "any other




                                                                          A-3437-18T4
                                       11
charges." Therefore, there is ample evidence in the record to support the trial

judge's finding that the retainer complied with the law.

      Defendant's argument the trial judge was biased against him is without

merit as defendant did not make a motion for the trial judge's recusal, which is

required by Rule 1:12-2. Even giving defendant the benefit of the doubt as a

pro se litigant, the trial judge, within whose discretion it is to decide whether or

not he is biased or otherwise cannot sit fairly, addressed defendant's concerns

and stated he did not see any problem, as "[p]eople appear before [him] all the

time on different issues over and over again." Further, a review of the record

and trial transcript reveals no bias; to the contrary, the trial judge gave defendant

his $1,068.37 credit subtracted from the Special Civil Part maximum recovery

of $15,000, versus the total due of $17,958.98, which was in defendant's favor.

      We also reject defendant's arguments regarding the fee arbitration process.

Rule 1:20A-6 states that

             [n]o lawsuit to recover a fee may be filed until the
             expiration of the [thirty] day period herein giving Pre-
             Action Notice to a client . . . . Pre-action Notice shall
             be given in writing, which shall be sent by certified mail
             and regular mail to the last known address of the client
             . . . and which shall contain the name, address and
             telephone number of the current secretary of the Fee
             Committee in a district where the lawyer maintains an
             office. If unknown, the appropriate Fee Committee
             secretary listed in the most current New Jersey Lawyers

                                                                             A-3437-18T4
                                        12
             Diary and Manual shall be sufficient. The notice shall
             specifically advise the client of the right to request fee
             arbitration and that the client should immediately call
             the secretary to request appropriate forms; the notice
             shall also state that if the client does not promptly
             communicate with the Fee Committee secretary and file
             the approved form of request for fee arbitration within
             [thirty] days after receiving pre-action notice by the
             lawyer, the client shall lose the right to initiate fee
             arbitration. The attorney's complaint shall allege the
             giving of the notice required by this rule or it shall be
             dismissed.

Plaintiff sent the Rule 1:20A-6 letter, instructing defendant he could request fee

arbitration if he responded within thirty days or he would lose the right to

arbitration, by both regular and certified mail, as well as by email. Defendant

does not dispute plaintiff sent the letter and does not assert he did not receive it,

but rather argued it was "defective" because plaintiff gave contact information

for a secretary in the incorrect county.

      However, as the trial judge noted, even if plaintiff had provided the

contact information for the secretary in the incorrect county, that had no bearing

on the fact that defendant did not timely request arbitration. Defendant did have

the opportunity to choose fee arbitration, but did not respond within the thirty

days required by Rule 1:20A-6, and as a result, the opportunity for arbitration

was lost. Kimm v. Cha, 335 N.J. Super. 262, 264 (App.Div.2000).

      Affirmed.

                                                                             A-3437-18T4
                                        13